DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                               D.S.,

                             Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee.


                           No. 2D19-800



                        September 29, 2021

Appeal from the Circuit Court for Hillsborough County; Michael J.
Scionti, Judge.

Howard L. Dimmig, II, Public Defender, and Carly J. Robbins-
Gilbert, Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Johnny T.
Salgado, Assistant Attorney General, Tampa, for Appellee.


      ON REMAND FROM THE FLORIDA SUPREME COURT


PER CURIAM.

     Affirmed. See State v. J.A.R., 318 So. 3d 1256 (Fla. 2021).
LaROSE, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2